UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 06-5075



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


JOSE ISAIAS LAZO-BONILLA,

                                              Defendant - Appellant.


Appeal from the United States District Court for the District of
South Carolina, at Greenville. Henry M. Herlong, Jr., District
Judge. (6:06-cr-00518-HMH)


Submitted:   April 6, 2007                    Decided:   May 14, 2007


Before WILKINSON, NIEMEYER, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Stephanie A. Rainey, RAINEY & BROWN, LLC, Spartanburg, South
Carolina, for Appellant.      Reginald I. Lloyd, United States
Attorney, Maxwell Cauthen, Assistant United States Attorney,
Greenville, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Jose Isaias Lazo-Bonilla appeals the forty-six month

sentence the district court imposed after he pled guilty to illegal

reentry in violation of 8 U.S.C. § 1326(a), (b)(2) (2000).               We

affirm.

            Lazo-Bonilla’s offense conduct carried a base offense

level eight.    U.S. Sentencing Guidelines Manual (USSG) § 2L1.2(a)

(2005).    Because he was previously deported after conviction for a

felony drug trafficking offense with a sentence exceeding thirteen

months,     a   sixteen-level   enhancement    was       added.         USSG

§ 2L1.2(b)(1)(A). Lazo-Bonilla was granted a three-level reduction

for   acceptance   of   responsibility   pursuant   to   USSG     §   3E1.1,

resulting in a total offense level of twenty-one.          This, coupled

with Lazo-Bonilla’s criminal history category of III, yielded an

advisory Guidelines range of forty-six to fifty-seven months.            The

district court sentenced Lazo-Bonilla to the lowest sentence in

that range, forty-six months.       He appeals, asserting that the

district court erred in failing to depart downward from that

sentence, although Lazo-Bonilla did not move for such a departure

or object to any part of the presentence report or the sentence

imposed.

            In a post-Booker* sentencing, the district court must

calculate the advisory Guideline range and then consider whether


      *
       United States v. Booker, 543 U.S. 220 (2005).

                                 - 2 -
that range “serves the factors set forth in § 3553(a) and, if not,

select a sentence that does serve those factors.” United States v.

Green, 436 F.3d 449, 456 (4th Cir.), cert. denied, 126 S. Ct. 2309

(2006).     This court reviews a post-Booker sentence “to determine

whether the sentence is within the statutorily prescribed range and

is reasonable.”     United States v. Moreland, 437 F.3d 424, 433 (4th

Cir.)   (internal   quotation   marks       and    citation     omitted),    cert.

denied, 126 S. Ct. 2054 (2006).         “[A] sentence within the proper

advisory Guidelines range is presumptively reasonable.”                     United

States v. Johnson, 445 F.3d 339, 341 (4th Cir. 2006) (citations

omitted).    “[A]   defendant   can    only       rebut   the   presumption     by

demonstrating that the sentence is unreasonable when measured

against the § 3553(a) factors.”         United States v. Montes-Pineda,

445 F.3d 375, 379 (4th Cir. 2006) (internal quotation marks and

citation omitted), petition for cert. filed, __ U.S.L.W. __ (U.S.

July 21, 2006) (No. 06-5439).

            Lazo-Bonilla   does       not    succeed       in    rebutting     the

presumption that the sentence, imposed at the low end of the

applicable Guidelines range, is reasonable.               Lazo-Bonilla did not

move for a downward departure, and the district court did not err

in failing to sua sponte depart downward.            The court stated that it

considered the § 3553(a) factors and the advisory Guidelines range

and concluded that a Guidelines sentence was appropriate.                      The




                                  - 3 -
court then imposed the lowest sentence in the properly-calculated

range.   We find this sentence to be reasonable.

           Accordingly,   we   affirm   Lazo-Bonilla’s   sentence.   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                               AFFIRMED




                                 - 4 -